NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CIRCLE CLICK MEDIA, LLC, a California No. 17-15088
limited liability company; CTNY
INSURANCE GROUP, LLC, a Connecticut D.C. No. 3:12-cv-04000-EMC
limited liability company, on behalf of
themselves and all others similarly situated,
                                              MEMORANDUM*
                  Plaintiffs-Appellants,

 v.

REGUS MANAGEMENT GROUP, LLC, a
Delaware limited liability company; REGUS
BUSINESS CENTRE, LLC, a Delaware
limited liability company; REGUS, PLC, a
Jersey, Channel Islands, public limited
company; HQ GLOBAL WORKPLACES,
LLC, a Delaware limited liability company,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Edward M. Chen, District Judge, Presiding

                      Argued and Submitted October 9, 2018
                            San Francisco, California

Before: TASHIMA and MURGUIA, Circuit Judges, and HINKLE,** District

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Robert L. Hinkle, United States District Judge for the
Judge.

      Plaintiffs Circle Click, LLC, Metro Talent, LLC, and CTNY Insurance

Group brought a putative class action, alleging that defendants Regus Management

Group, LLC, Regus Business Centre LLC, Regus plc, and HQ Global Workplaces

LLC violated California’s unfair competition (“UCL”) and false advertising laws

(“FAL”) by misrepresenting the actual cost of leasing their office spaces. The

district court denied the plaintiffs’ motion for class certification and their motion

for reconsideration because the plaintiffs failed to meet Federal Rule of Civil

Procedure 23(b)’s predominance requirement. The district court then granted the

defendants’ motion for partial summary judgment, dismissing the plaintiffs’

request for a public injunction for lack of Article III standing, and entered a final

judgment. The plaintiffs appealed. We have jurisdiction under 28 U.S.C. § 1291,

and we affirm.

      The district court properly denied class certification because the plaintiffs’

putative class presented individualized issues, not subject to common proof,

regarding whether the plaintiffs were deceived. See Berger v. Home Depot USA,

Inc., 741 F.3d 1061, 1068–69 (9th Cir. 2014), abrogated on other grounds by

Microsoft Corp. v. Baker, 137 S. Ct. 1702 (2017). We review denials of class

certification for abuse of discretion. Ellis v. Costco Wholesale Corp., 657 F.3d 970,


Northern District of Florida, sitting by designation.

                                           2
980 (9th Cir. 2011). As the district court noted, the defendants’ sales documents,

and the way in which those documents were presented, described, and discussed

with the class members varied greatly from person to person.

      In their motion for reconsideration, the plaintiffs’ asserted for the first time

that their claims were based solely on the defendants’ sales documents. However,

we have held previously that a district court does not abuse its discretion in

disregarding arguments made for the first time in a motion for reconsideration.

Orange St. Partners v. Arnold, 179 F.3d 656, 665 (9th Cir. 1999). Therefore, the

district court did not abuse its discretion in denying the plaintiffs’ class

certification motion and motion for reconsideration.

      The district court also properly granted the defendants’ motion for partial

summary judgment because the plaintiffs lacked Article III standing to pursue their

public injunction. Grants of summary judgment are reviewed de novo. Ah Quin v.

Cnty. of Kauai Dep’t of Transp., 733 F.3d 267, 270 (9th Cir. 2013). The Supreme

Court in City of Los Angeles v. Lyons made clear that a plaintiff must demonstrate

that “he [is] likely to suffer future injury from” the allegedly improper behavior of

the defendant to have Article III standing for injunctive relief. 461 U.S. 95, 105

(1983). Here, there is no evidence that the plaintiffs intend to do any business with

the defendants again in the future. As such, the plaintiffs fail to demonstrate that

they are likely to suffer the future injury necessary to establish Article III standing.


                                            3
See Davidson v. Kimberly-Clark Corp., 889 F.3d 956, 971–72 (9th Cir. 2018)

(holding that a previously deceived plaintiff may have Article III standing if the

plaintiff desires to purchase the defendant’s falsely advertised product in the

future).

      The district court dismissed the plaintiffs’ request for a public injunction

without prejudice. In the offer of judgment, the parties stipulated that acceptance of

the offer “will leaving nothing further for resolution in the event plaintiffs’ appeals

are all denied in which eventuality the case w[ill] be over.” Thus, we affirm the

district court’s dismissal of the plaintiffs’ public injunction request.


      AFFIRMED.




                                           4